DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Final Office Action
Mailed on June 7, 2022

All of the rejections are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.


Response to Arguments

Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that all pending claims should now be allowed  because independent claim 1 and new independent claim 23 each require that “the first electrode comprises spherical iridium oxide particles having a diameter in a range from 2.2 to 3.0 nm and an average thickness of the first electrode is 2.3 µm; . . . . “, which features are not disclosed by the prior art applied in the rejections in the previous Office Action.  While Applicant is correct that the previously applied prior art does not disclose these newly claimed features, they are, nevertheless, obvious.  
As a first matter, the Examiner notes that Applicant has not unambiguously attributed any criticality to the claimed iridium oxide particle diameter range or the average thickness of the first electrode.  Applicant states, on page 9 of the latest Amendment, 

    PNG
    media_image1.png
    297
    700
    media_image1.png
    Greyscale


	However, one of ordinary skill in the electrochemical sensor art would not likely call to mind iridium oxide particle diameter range and electrode thickness by the phrases “preparation methods” and “composition of the oxide”.  That is, a finding by Applicant that the sensitivity of an iridium oxide sensor depends on how it is prepared and the composition of the oxide does not unambiguously imply that the sensitivity of this sensor in tun depends on the diameter of the iridium particles and the electrode thickness.  But even arguendo somehow Applicant can show that the phrases “preparation methods” and “composition of the oxide” would imply to one of ordinary skill in the electrochemical sensor art iridium oxide particle diameter range and electrode thickness, Applicant has not shown any criticality for a particle diameter range of  2.2 to 3.0 nm and an average thickness of the first electrode being 2.3 µm.  There is no comparison, for example, of the sensitivity of a sensor conforming to the required iridium oxide particle diameter range and the required electrode thickness compared to the sensitivity of a sensor having either or both iridium particle diameter outside the claimed rage, for example, 2.0 nm, or an electrode thickness greater or less than  2.3 µm, for example,  3.0 µm.  
	Khalil et al., “Electrodeposition of Iridium Oxide Nanoparticles for pH Sensing Electrodes,” Journal of the Electrochemical Society, 163 (9) B485-B490 (2016) (hereafter “Khalil”) discloses an iridium particle diameter range of 1-2nm (on page B487 the paragraph in the first column just above Electrochemical deposition), which is very close to Applicant’s claimed range of 2.2 – 3.0 nm.  As such, Applicant’s clamed diameter range is prima facie obvious over Khalil (see in MPEP 2144.05 the second paragraph of I. Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions, especially as the Khalil found a sensitivity of -72.6 mV/pH and so exhibits super-Nerstian behavior  as does Applicant’s sensor (see Applicant’s published specification, 
US 2020/0018719 A, paragraph [0064] and see the second column on page B488 of Khalil and Khalil Conclusions, which is on page B489).  Regarding electrode thickness, while Khalil does not appear to disclose a specific electrode thickness Khalil does clearly disclose that the electrode thickness is clearly a result-effective variable (affecting the reversibility of iridium oxide cyclic voltammograms) and implicitly that a thin electrode (fewer deposition cycles) is preferable over a thick electrode (see Khalil Figure 4 and the second paragraph of Electrochemical deposition on page B487, bridging to page B488).   Huang, it will be noted only used a 160 deposition cycles (see the first full paragraph on Huang page 36), so the electrode thickness would be expected o be quite thin.  Thus, Applicant’s claimed electrode thickness of 2.3 µm is prima facie obvious as  optimization of a known result-effective variable (see MPEP 2144.05(II) ).       



Claim Objections

Claims 25 and 27 are objected to because of the following informalities:  
a) in claim 25, last line, the word (article) – a – should be inserted between “exceeds” and “predetermined”; and

b) in claim 27 “conductive” should be – conducting – (see claim 24).

Appropriate correction is required.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Iridium oxide based coaxial pH ultramicroelectrode,” Electrochemistry Communications 40 (2014) 35-37 (hereafter “Huang”) in view of Choi et al., “Fabrication of a needle-type pH sensor by selective electrodeposition, J. Micro/Nanolith. MEMS MOEMS Apr-Jun 2011/vol. 10(2) (hereafter “Choi”), Eick et al., “Iridium oxide microelectrode arrays for in vitro stimulation of individual rat neurons from dissociated cultures,” Frontiers in Neuroengineering November 2009| volume 2| article 16| pp. 1-12 (hereafter “Eick”), Saito et al. US 4,719,348 (hereafter “Saito”), Abbott et al. US 6,288,392 B1 (hereafter “Abbott”), and Khalil.  A copy of each of Choi and Eick was included in the Requirement for Restriction.   


Addressing claims 1, 4, and 5, Huang discloses a sensor system (see the Abstract and Figure 1(A)) for detecting pH (see the title), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
Huang further discloses a conductive layer (Au layer) arranged underneath the first electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image2.png
    583
    581
    media_image2.png
    Greyscale

Huang, though, does not disclose “an adhesive layer arranged between the first electrode and the exterior of the vessel…” and so does not also disclose that the conducting layer is arranged between the adhesive layer and the first electrode.
Choi discloses a microelectrode sensor comprising an adhesive layer, in particular of titanium, between a conductive layer of Au, which has been overlaid with IrOx, and a glass substrate.  See, for example Choi noting especially the following,

    PNG
    media_image3.png
    173
    685
    media_image3.png
    Greyscale

(title) and

    PNG
    media_image4.png
    600
    706
    media_image4.png
    Greyscale

	(see page 020501-1).  

Eick also discloses placing in a microelectrode sensor an adhesive layer, in particular of titanium, between a conductive layer of Au, which has been overlaid with IrOx, and a glass substrate:

    PNG
    media_image5.png
    600
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    508
    media_image6.png
    Greyscale

	(see Eick page 3).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the sensor system of Huang an adhesive layer arranged between the first electrode and the exterior of the vessel, and further have the conductive layer be arranged between the adhesive layer and the first electrode, similarly as described by Choi and Eick because Saito states, 


    PNG
    media_image7.png
    95
    441
    media_image7.png
    Greyscale

(see Saito col. 4:21-25) and Abbott states

    PNG
    media_image8.png
    170
    427
    media_image8.png
    Greyscale

(see Abbott col. 27:36-38).  So providing such an adhesive layer, which is made of titanium between a conductive layer, which is made of gold, and vessel, which may be made of glass, will enhance the attachment to the vessel of the conductive layer and in turn the attachment of the electrode to the vessel.  
As for the sensor system being for detecting a pH of a gas (claim preamble) and that “the sensor system is configured to detect the pH of the gas without contacting a liquid that generates the gas, due to the first electrode being located over the conductive laver, the conductive laver being located over the adhesive laver, and the adhesive laver being located over the vessel…” these limitation just indicate an intended use of the 
claimed sensor system.  As discussed above, the sensor system of Huang as modified by the secondary references is identical in structure to the claimed sensor system.  Moreover, it is clearly capable of measuring pH (see the Huang title).  Therefore it is capable detecting a pH of a gas.  
Huang as modified by Choi, Eick, Saito, and Abbott does not disclose that the iridium oxide is in the form of “spherical iridium oxide particles having a diameter in a range from 2.2 to 3.0 nm and an average thickness of the first electrode is 2.3 µm.”  
Khalil discloses a method of depositing iridium oxide spherical nanoparticles for pH sensing electrodes.  See the Khalil title and on page B487 the paragraph in the first column just above Electrochemical deposition.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to prepare the electrode in the sensor system of Huang as modified by Choi, Eick, Saito, and Abbott by the electrodeposition method of Khalil, so resulting the in the electrode comprising spherical iridium oxide nanoparticles, because 
(1) Huang already discloses forming the electrode by electrodepositing iridium oxide (see Huang page 36, first full paragraph in the first column), so at the least, to use the electrodeposition method of Khalil is just substitution of one known electrodeposition method for forming an iridium oxide electrode in a pH sensor for another with predictable results;
(2) an iridium oxide electrode made by the electrodeposition method of Khallil will greatly increase the sensitivity of the pH sensor.  The sensor of Huang has “a slope of 58.73 ± 0.41 mV/pH, which suggests a near Nerstian response was observed.”  See Huang fist paragraph of 3. Results and discussion, which is on page 36.  On the other hand, in Khalil “[t]he potential response of the prepared electrode demonstrates pH sensitivity of −72.6 mV/pH… [italicizing by the Examiner]”, so exhibiting a super-Nerstian response.  See Khalil the second column on page B488; and
(3) Khalil found that multiple electrodes made by the disclosed electrodeposition method demonstrated excellent reproducibility and remained stable for more than two months when stored in buffer solution.  See Khalil page B489, the paragraph just above Conclusions.  

	

As for the spherical iridium oxide particles in the electrode of the sensor system of  Huang as modified by Choi, Eick, Saito, Abbott, and Khalil having a diameter in a range from 2.2 to 3.0 nm and an average thickness of the first electrode is 2.3 µm, Khalil
discloses an iridium particle diameter range of 1-2nm (on page B487 the paragraph in the first column just above Electrochemical deposition), which is very close to Applicant’s claimed range of 2.2 – 3.0 nm.  As such, Applicant’s clamed diameter range is prima facie obvious over Khalil (see in MPEP 2144.05 the second paragraph of I. Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions).  Regarding electrode thickness, while Khalil does not appear to disclose a specific electrode thickness Khalil does clearly disclose that the electrode thickness is clearly a result-effective variable (affecting the reversibility of iridium oxide cyclic voltammograms) and implicitly that a thin electrode (fewer deposition cycles) is preferable over a thick electrode (see Khalil 
Figure 4 and the second paragraph of Electrochemical deposition on page B487, bridging to page B488).   Huang, it will be noted only used a 160 deposition cycles (see the first full paragraph on Huang page 36), so the electrode thickness would be expected to be quite thin.  Thus, Applicant’s claimed electrode thickness of 2.3 µm is prima facie obvious as  optimization of a known result-effective variable (see MPEP 2144.05(II) ).       





Addressing claim 21, as a first matter the Examiner will note that the additional limitation of this claim is being interpreted to only express a property of the sensor system of underlying claim 1 -  there is no apparent further structural or compositional modification implied. Huang as modified by Choi, Eick, Saito, Abbott, and Khalil does not appear to disclose the standard potential of the sensor system; so, it is not known whether it 632.4 mV. However, since the sensor system is structurally and compositionally the same as the one of clam 1 it is presumed to have the same properties, such as the standard potential, especially as the sensor system comprises an iridium oxide electrode (see the rejection of claim 1 above) and Applicant discloses 

    PNG
    media_image9.png
    240
    665
    media_image9.png
    Greyscale

See originally filed specification paragraph [0054].1  




Addressing claim 22, as a first matter the Examiner will note that the additional limitation of this claim is being interpreted to only express a property of the sensor system of underlying claim 1, if not just a desired result of using the sensor system. There is no apparent further structural or compositional modification implied. Huang as modified by Choi, Eick, Saito, Abbott, and Khalil does not appear to disclose the voltage that would be generated by the sensor system if exposed to a gas at pH 7. However, since the sensor system is structurally and compositionally the same as the one of clam 1 it is presumed to have the same properties, such as the voltage response to a gas at a pH of 7, especially as the sensor system id for detecting pH and it comprises an iridium oxide electrode (see the rejection of claim 1 above) and Applicant discloses 

    PNG
    media_image10.png
    240
    665
    media_image10.png
    Greyscale

See originally filed specification paragraph [0054].2  




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Choi, Eick, Saito, Abbott, and Khalil as applied to claims 1, 4, 5, 21, and 22 above, and further in view of Goldberg et al. US 5,341,803 B2 (hereafter “Goldberg”).

Addressing claim 3, Huang as modified by Choi, Eick, Saito, Abbott, and Khalil does not disclose that “the voltage detector outputs a warning when sensed voltage across the first and second electrodes exceeds predetermined limit.”
Goldberg discloses an apparatus and method for monitoring gastric fluid pH.  The apparatus includes a sensor that “generates a signal indicative of the pH value of the gastric contents which is transmitted to the microprocessor.”  See the title and Abstract.  “The microprocessor 90 can also be connected to an audible alarm (not shown) to indicate various desired alarm conditions, such as low pH, high pH, or a full reservoir.[italicizing by the Examiner]”  See col. 7:49-52.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor system of Huang as modified by Choi, Eick, Saito, Abbott, and Khalil be configured so that an alarm will indicate whether a measured pH value is considered low as taught by Goldberg because (1) Huang states, 
	 
    PNG
    media_image11.png
    63
    740
    media_image11.png
    Greyscale

(see the last sentence of 4. Conclusions, which is on page 37), that is, the sensor system of Huang could be used for internal pH measurement of a patient, and (2) Goldberg states,

    PNG
    media_image12.png
    525
    429
    media_image12.png
    Greyscale

	(see Goldberg col. 1:31-59).
In other words, having the sensor system of Huang as modified by Choi, Eick, Saito, Abbott, and Khalil be configured so that an alarm will indicate whether a measured pH value is considered low will make the sensor system useful for medical diagnostic monitoring to avoid, for example, stress related gastric mucosal damage in a patient. Such monitoring entails having the voltage detector output a warning when sensed voltage across the first and second electrodes exceeds predetermined limit because as seen in from Huang Figure 2, which is reproduced above, as the measured pH decreases the sensed voltage increases.  


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Choi, Eick, Saito, Abbott, and Khalil as applied to claims 1, 4, 5, 21, and 22 above, and further in view of of Parkash et al., “Utilizing Dairy Wastewater for Electricity Generation Using Environment-Friendly Double Chambered Microbial Fuel Cell,” NUST Journal of Engineering Sciences, vol. 8, no. 1, 2015, pp. 44-50 (hereafter “Parkash”) and Sheikh et al., “Isolation and Characterization of Facultative Anaerobic Bacteria for Generation of Bioelectricity Using Microbial Fuel Cell Setup,” Int.J.Curr.Microbiol.App.Sci (2015) Special Issue-2: 268-276 (hereafter “Sheikh”).


Addressing claims 6 and 7, although Huang as modified by Choi, Eick, Saito,  Abbott, and Khalil discloses that the electrolyte comprises potassium chloride and agar in water (see annotated Huang Figure 1(a) immediately above), Huang does not disclose that the agar is 1% agar and that the potassium chloride has a molar concentration of 2.33.    
Prakash shows that agar concentration in a chloride salt bridge affects the voltage in an electrochemical cell:

    PNG
    media_image13.png
    293
    686
    media_image13.png
    Greyscale

	(see page 45) and

    PNG
    media_image14.png
    572
    686
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    208
    673
    media_image15.png
    Greyscale

	(see page 48).
Sheikh discloses that the salt concentration in a potassium chloride agar salt bridge will affect the efficiency of ion transfer:

    PNG
    media_image16.png
    372
    656
    media_image16.png
    Greyscale

(see page 271) and

    PNG
    media_image17.png
    583
    1119
    media_image17.png
    Greyscale

	(see page 273).
	Thus, in light of Parkash and Sheikh, barring a contrary showing, such as unexpected results, to have in the agar concentration in electrolyte in the sensor system of Huang be 1% agar and the potassium chloride molar concentration be 2.33 is just a result of optimization of the sensor system through routine experimentation of known result effective variables.  See MPEP 2133.05.II.   








Claims 23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Khalil.  

Addressing claim 23, Huang discloses a sensor system (see the Abstract and Figure 1(A)) for detecting pH (see the title), comprising: 
a vessel; 
a first electrode arranged on an exterior of the vessel, wherein the first electrode comprises iridium oxide; 
an electrolyte arranged within the vessel; 
a second electrode in contact with the electrolyte in the vessel; and 
an opening at a bottom of the vessel, wherein the opening is configured to allow the electrolyte to contact the second electrode.
Huang further discloses a conductive layer (Au layer) arranged underneath the first electrode.
See annotated Huang Figure 1(a) below.

    PNG
    media_image2.png
    583
    581
    media_image2.png
    Greyscale

As for the sensor system being for detecting a pH of a gas (claim preamble) and that “the sensor system is configured to detect the pH of the gas without contacting a liquid that generates the gas, due to the first electrode being located over the conductive laver, the conductive laver being located over the adhesive laver, and the adhesive laver being located over the vessel…” these limitation just indicate an intended use of the 
claimed sensor system.  As discussed above, the sensor system of Huang as modified by the secondary references is identical in structure to the claimed sensor system.  Moreover, it is clearly capable of measuring pH (see the Huang title).  Therefore it is capable detecting a pH of a gas.  
Huang as modified by Choi, Eick, Saito, and Abbott does not disclose that the iridium oxide is in the form of “spherical iridium oxide particles having a diameter in a range from 2.2 to 3.0 nm and an average thickness of the first electrode is 2.3 µm.”  
Khalil discloses a method of depositing iridium oxide spherical nanoparticles for pH sensing electrodes.  See the Khalil title and on page B487 the paragraph in the first column just above Electrochemical deposition.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to prepare the electrode in the sensor system of Huang as modified by Choi, Eick, Saito, and Abbott by the electrodeposition method of Khalil, so resulting the in the electrode comprising spherical iridium oxide nanoparticles, because 
(1) Huang already discloses forming the electrode by electrodepositing iridium oxide (see Huang page 36, first full paragraph in the first column), so at the least, to use the electrodeposition method of Khalil is just substitution of one known electrodeposition method for forming an iridium oxide electrode in a pH sensor for another with predictable results;
(2) an iridium oxide electrode made by the electrodeposition method of Khallil will greatly increase the sensitivity of the pH sensor.  The sensor of Huang has “a slope of 58.73 ± 0.41 mV/pH, which suggests a near Nerstian response was observed.”  See Huang first paragraph of 3. Results and discussion, which is on page 36.  On the other hand, in Khalil “[t]he potential response of the prepared electrode demonstrates pH sensitivity of −72.6 mV/pH… [italicizing by the Examiner]”, so exhibiting a super-Nerstian response.  See Khalil the second column on page B488; and
(3) Khalil found that multiple electrodes made by the disclosed electrodeposition method demonstrated excellent reproducibility and remained stable for more than two months when stored in buffer solution.  See Khalil page B489, the paragraph just above Conclusions.  
As for the spherical iridium oxide particles in the electrode of the sensor system of  Huang as modified by Choi, Eick, Saito, Abbott, and Khalil having a diameter in a range from 2.2 to 3.0 nm and an average thickness of the first electrode is 2.3 µm, Khalil
discloses an iridium particle diameter range of 1-2nm (on page B487 the paragraph in the first column just above Electrochemical deposition), which is very close to Applicant’s claimed range of 2.2 – 3.0 nm.  As such, Applicant’s clamed diameter range is prima facie obvious over Khalil (see in MPEP 2144.05 the second paragraph of I. Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions).  Regarding electrode thickness, while Khalil does not appear to disclose a specific electrode thickness Khalil does clearly disclose that the electrode thickness is clearly a result-effective variable (affecting the reversibility of iridium oxide cyclic voltammograms) and implicitly that a thin electrode (fewer deposition cycles) is preferable over a thick electrode (see Khalil 
Figure 4 and the second paragraph of Electrochemical deposition on page B487, bridging to page B488).   Huang, it will be noted only used a 160 deposition cycles (see the first full paragraph on Huang page 36), so the electrode thickness would be expected to be quite thin.  Thus, Applicant’s claimed electrode thickness of 2.3 µm is prima facie obvious as  optimization of a known result-effective variable (see MPEP 2144.05(II) ).      
Addressing claim 30, as Huang as modified by Khalil renders obvious the claimed sensor system of underlying claim 23 the sensor system of Huang as modified by Khalil will inherently have any claimed properties, such as a standard potential of 632.4.mV.

Addressing claim 31, as Huang as modified by Khalil renders obvious the claimed sensor system of underlying claim 23 the sensor system of Huang as modified by Khalil will inherently have any claimed properties, such as a voltage between 160 mV and 190 mV being generated or a pH 7 of the gas.  Moreover, this property appears to be shown by Khalil Figures 6 and 7. 



Claims 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Khalil as applied to claims 23, 30, and 31 above, and further in view of Choi, Eick, Saito, and Abbott.
As for the claimed conducting layer, see the rejection of underlying claim 23 above.
Huang as modified by Khalil, though, does not disclose “an adhesive layer arranged between the first electrode and the exterior of the vessel…” and so does not also disclose that the conducting layer is arranged between the adhesive layer and the first electrode.
Choi discloses a microelectrode sensor comprising an adhesive layer, in particular of titanium, between a conductive layer of Au, which has been overlaid with IrOx, and a glass substrate.  See, for example Choi noting especially the following,

    PNG
    media_image3.png
    173
    685
    media_image3.png
    Greyscale

(title) and

    PNG
    media_image4.png
    600
    706
    media_image4.png
    Greyscale

	(see page 020501-1).  

Eick also discloses placing in a microelectrode sensor an adhesive layer, in particular of titanium, between a conductive layer of Au, which has been overlaid with IrOx, and a glass substrate:

    PNG
    media_image5.png
    600
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    508
    media_image6.png
    Greyscale

	(see Eick page 3).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the sensor system of Huang as modified by Khalil an adhesive layer arranged between the first electrode and the exterior of the vessel, and further have the conductive layer be arranged between the adhesive layer and the first electrode, similarly as described by Choi and Eick because Saito states, 


    PNG
    media_image7.png
    95
    441
    media_image7.png
    Greyscale

(see Saito col. 4:21-25) and Abbott states

    PNG
    media_image8.png
    170
    427
    media_image8.png
    Greyscale

(see Abbott col. 27:36-38).  So providing such an adhesive layer, which is made of titanium between a conductive layer, which is made of gold, and vessel, which may be made of glass, will enhance the attachment to the vessel of the conductive layer and in turn the attachment of the electrode to the vessel.  







Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Khalil as applied to claims 23, 30, and 31 above, and further in view of Goldberg et al. US 5,341,803 B2 (hereafter “Goldberg”).

Addressing claim 3, Huang as modified by Khalil does not disclose that “the voltage detector outputs a warning when sensed voltage across the first and second electrodes exceeds predetermined limit.”
Goldberg discloses an apparatus and method for monitoring gastric fluid pH.  The apparatus includes a sensor that “generates a signal indicative of the pH value of the gastric contents which is transmitted to the microprocessor.”  See the title and Abstract.  “The microprocessor 90 can also be connected to an audible alarm (not shown) to indicate various desired alarm conditions, such as low pH, high pH, or a full reservoir.[italicizing by the Examiner]”  See col. 7:49-52.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor system of Huang as modified by Khalil be configured so that an alarm will indicate whether a measured pH value is considered low as taught by Goldberg because (1) Huang states, 
	 
    PNG
    media_image11.png
    63
    740
    media_image11.png
    Greyscale

(see the last sentence of 4. Conclusions, which is on page 37), that is, the sensor system of Huang could be used for internal pH measurement of a patient, and (2) Goldberg states,

    PNG
    media_image12.png
    525
    429
    media_image12.png
    Greyscale

	(see Goldberg col. 1:31-59).
In other words, having the sensor system of Huang as modified by Khalil be configured so that an alarm will indicate whether a measured pH value is considered low will make the sensor system useful for medical diagnostic monitoring to avoid, for example, stress related gastric mucosal damage in a patient. Such monitoring entails having the voltage detector output a warning when sensed voltage across the first and second electrodes exceeds predetermined limit because as seen in from Huang Figure 2, which is reproduced above, as the measured pH decreases the sensed voltage increases.  

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Khalil as applied to claims 23, 30, and 31 above, and further in view of Parkash and Sheikh.

Addressing claims 28 and 29, although Huang as modified by Khalil discloses that the electrolyte comprises potassium chloride and agar in water (see annotated Huang Figure 1(a) immediately above), Huang does not disclose that the agar is 1% agar and that the potassium chloride has a molar concentration of 2.33.    
Prakash shows that agar concentration in a chloride salt bridge affects the voltage in an electrochemical cell:

    PNG
    media_image13.png
    293
    686
    media_image13.png
    Greyscale

	(see page 45) and

    PNG
    media_image14.png
    572
    686
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    208
    673
    media_image15.png
    Greyscale

	(see page 48).
Sheikh discloses that the salt concentration in a potassium chloride agar salt bridge will affect the efficiency of ion transfer:

    PNG
    media_image16.png
    372
    656
    media_image16.png
    Greyscale

(see page 271) and

    PNG
    media_image17.png
    583
    1119
    media_image17.png
    Greyscale

	(see page 273).
	Thus, in light of Parkash and Sheikh, barring a contrary showing, such as unexpected results, to have in the agar concentration in electrolyte in the sensor system of Huang be 1% agar and the potassium chloride molar concentration be 2.33 is just a result of optimization of the sensor system through routine experimentation of known result effective variables.  See MPEP 2133.05.II.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is only relying on Applicant’s specification to show a property of iridium oxide electrodes.
        2 Ibid.